Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  October 22, 2019

The Court of Appeals hereby passes the following order:

A20A0334. THE STATE v. VICTOR HENDERSON, et al.

      On November 20, 2018, this Court dismissed the State’s appeals of an oral trial
court order granting co-defendants Victor Henderson and Bennie Willis’s motion to
suppress because the trial court’s ruling had not been reduced to writing. See Case
Nos. A19A0604 and A19A0605. The trial court entered its final order granting the
co-defendants’ motion to suppress on August 9, 2019. Before the time within which
the State was authorized to file a notice of appeal from the trial court’s order expired,
the record was transmitted to this Court. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because no notice of appeal has been filed
from the trial court’s order, this appeal is hereby DISMISSED for lack of jurisdiction.
      If the State’s right to timely seek appellate review was frustrated due to the trial
court clerk’s premature transmittal of the record in error, its remedy is to petition the
trial court to vacate and re-enter the order at issue in the manner described in
Cambron v. Canal Ins. Co., 246 Ga. 147, 148-149 (1) (269 SE2d 426) (1980),
disapproved in part by Wright v. Young, 297 Ga. 683, 684, n. 3 (777 SE2d 475)
(2015).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/22/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.